Citation Nr: 1139548	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right acetebular fracture (right hip disability). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel






INTRODUCTION

The Veteran had active service in the Unites States Navy (USN) from September 1981 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the case was subsequently transferred to the Portland, Oregon RO.  

In May 2009, the Board remanded the Veteran's right hip claim for further development.  The case has since been returned to the Board for further appellate action on the right hip claim.

In the May 2009 remand, the Board also remanded the issue of whether a timely notice of disagreement had been received with a denial of service connection for degenerative disc disease of the upper lumbar spine for the issuance of a Statement of the Case.  In June 2009, the required Statement of the Case was issued.  In the cover letter sent with the Statement of the Case, the Veteran was informed of the requirements to perfect an appeal with respect to the issue.  The issue was not thereafter addressed in any written communication from the Veteran or her representative.  Therefore, the Board has concluded that the Veteran is not currently seeking appellate review with respect to that issue.


FINDING OF FACT

Throughout the appeal period the Veteran's right hip disability has been manifested by limitation of motion; limitation of flexion that more nearly approximates limitation to 30 degrees than limitation to 45 degrees has not been present, nor has limitation of abduction motion beyond 10 degrees been shown. 





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5252, 5253 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to her initial rating claim until January 2007, after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in November 2010.  The Veteran has not asserted, and the evidence of record does not show, that her disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

By way of background, the Veteran was originally awarded service connection for her right hip disability in December 2005, and was assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252.  She had dislocated her right hip during service, resulting in a right acetebular fracture.  She had a post-service injury to the right hip as well, but is currently diagnosed as having residual arthritis of the right hip as related to her injury during service.  The 10 percent rating was assigned based upon painful or limited motion of the right hip joint.  

The Veteran's right hip disability is rated based on limitation of motion.  Limitation of hip motion is rated under Diagnostic Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis, 5254 if there is flail joint of the hips and 5255 if there is impairment of the femur, none of which are shown here).  Under Diagnostic Code 5251 (for limitation of thigh extension), a maximum 10 percent rating is warranted where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252 (for limitation of flexion), a 10 percent rating is warranted where limitation is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253 (for thigh impairment), a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees in the affected leg, or where there is limitation of abduction to the point that the legs cannot be crossed.  A maximum 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

For purposes of VA compensation, normal range of flexion of the hip is from 0 degrees to 125 degrees, and normal abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Prior to her May 2005 VA examination, the Veteran sought treatment for complaints of right hip pain.  She was diagnosed as having right hip osteoarthritis due to a post-traumatic dislocation.  A June 2004 X-ray report notes that she possibly had avascular necrosis of the right femoral head.  X-rays of the hips and pelvis taken in May 2005 were noted as revealing a normal right hip and pelvis.  

In May 2005, the Veteran underwent a VA examination of the right hip joint.  Her in-service injury to the right hip/pelvis was noted.  She endorsed right hip pain, but denied tenderness, weakness, edema, effusion, instability, redness, heat, or abnormal movement/guarding.  She described the pain as intermittent.  The Veteran reported variable flare-ups, but usually precipitated by time of day (morning), rainy weather, or prolonged sitting or ambulation.  The examiner found no additional limits to range of motion or functional impairment beyond her right hip pain, but there were functional limitations noted as due to pain and upon repetitive use.  There was no evidence of ankylosis, impaired weight bearing, leg length discrepancies, or inflammatory arthritis.  

Range of motion testing revealed flexion, extension, adduction, abduction, and external rotation within normal limits with a positive Patrick's sign on the right.  Internal rotation of the right hip was from 0 to 40 degrees.  There were no problems found with the right lower extremity.  X-rays revealed moderate osteoarthritis of the right hip that was at least as likely as not "avuncular" necrosis.  Upon review of the Veteran's claims file, the examiner opined that she had posttraumatic arthritis of the right hip.  

In a July 2009 private examination, the Veteran was noted to have right hip avascular necrosis, status-post posterior fracture/dislocation of the hip.  Physical examination of the right hip revealed internal rotation to 20 degrees, and external rotation to 90 degrees.  Flexion was intact, but there was some crepitation with range of motion.  Impingement testing of the right hip was positive.  The Veteran reported pain in the inguinal area down to the thigh, but the right sacro-iliac joint was asymptomatic.  The physician stated that the Veteran, "shows remarkable mobility in all joints."  

In November 2010, the Veteran was afforded another VA examination of her right hip.  The Veteran reported constant right hip pain that is dull, aching, and throbbing in nature.  She assessed the pain as 6 out of 10, with 10 being the most severe pain.  She endorsed episodes of sharp pain as well as popping and grinding in the right hip joint.  Her symptoms were aggravated by bending, twisting, squatting, prolonged sitting, standing or walking.  

Physical examination revealed a normal gait without erythema or swelling, but there was tenderness of the soft tissues along the iliac crest, iliopsoas, and greater trochanter.  There was no IT band tenderness.  Range of motion testing revealed flexion to 120 degrees, extension to 15 degrees, adduction to 40 degrees, abduction to 50 degrees, external rotation to 80 degrees, and internal rotation to 60 degrees.  The Veteran endorsed discomfort at the end ranges of motion, but there was no change in range of motion with repetitive testing.  Trendelenberg, Ober, and Thomas tests were all negative, and the Veteran did not have any leg length discrepancy.  There was positive pain appreciated with forced internal and external rotation at end ranges of motion.  Straight leg testing was negative, as were the opposite leg crossover, and pelvic rock, bilaterally.  

The examiner diagnosed right hip status-post posterior dislocation with degenerative changes.  He noted that the Veteran had mild to moderate weakness, moderate fatigability, and moderate loss of coordination secondary to repetitive activity and flare-ups in the right hip.  Her activities of daily living were unaffected by her right hip disability, and she denied periods of incapacitation.  

Upon review of the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for her service-connected right hip disability either pursuant to Diagnostic Code 5252 or 5253.  The clinical evidence of record fails to show limited abduction motion lost beyond 10 degrees in the right hip, nor is flexion on the right limited to less than 45 degrees even with consideration of all of the pertinent disability factors.  The Board appreciates the submissions by the Veteran indicating that her right hip disability warrants a rating in excess of 10 percent, but simply put, the evidence shows that she does not have sufficient functional impairment of the hip to warrant a rating in excess of 10 percent.  

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of her correspondence to VA. 

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent schedular rating.  See Fenderson.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

In sum, based on the evidence and analysis above the Board has found the criteria for evaluation of the service-connected right hip disability in excess of 10 percent are not met.  Accordingly, the claim must be denied. 

Finally, the Board notes that a claim for a total disability rating based on unemployability (TDIU) may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  In this case, the Veteran has claimed entitlement to a TDIU based on her service-connected right hip and psychiatric disabilities.  Therefore, the TDIU claim is not a component of the rating claim on appeal.  The Veteran's claim for a TDIU was denied in a January 2011 rating decision.  The record before the Board does not show that the Veteran has appealed the January 2011 rating decision.  Therefore, the Board does not have jurisdiction over the TDIU issue at this time.


							


ORDER

A rating in excess of 10 percent for service-connected right hip disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


